13‐2303‐cv 
     Romano v. Chautauqua Opportunities, Inc. 
      
                            UNITED STATES COURT OF APPEALS 
                                FOR THE SECOND CIRCUIT 
                                            
                                   SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  26th  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  CHESTER J. STRAUB, 
 7                           ROBERT D. SACK, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          LISA M. ROMANO, 
13           
14                                           Plaintiff‐Appellant, 
15                                    
16                                   v.                                         No. 13‐2303‐cv 
17                                                                                 
18          CHAUTAUQUA OPPORTUNITIES, INC., 
19           
20                                           Defendant‐Appellee. 
21                   
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23           
24           
                                                 1
 1         FOR APPELLANT:            RICHARD J. PERRY (Lindy Korn, on the brief), Law 
 2                                   Office of Lindy Korn, Buffalo, NY. 
 3    
 4         FOR APPELLEE:             EDWARD WAGNER, Wagner & Hart, LLP, Olean, 
 5                                   NY.  
 6          
 7         Appeal from a judgment of the United States District Court for the 
 8   Western District of New York (William M. Skretny, Judge).  
 9         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
10   AND DECREED that the judgment of the District Court is AFFIRMED. 
11         Lisa Romano appeals from the District Court’s grant of summary 
12   judgment in favor of her former employer, Chautauqua Opportunities, Inc. 
13   (“COI”), on her claim of discriminatory termination in violation of the Americans 
14   with Disabilities Act of 1990 (“ADA”), 42 U.S.C. § 12101 et seq.1  We assume the 
15   parties’ familiarity with the facts and record of the prior proceedings, to which 
16   we refer only as necessary to explain our decision to affirm. 
17         We review a district court’s grant of summary judgment de novo.  
18   Gorzynski v. JetBlue Airways Corp., 596 F.3d 93, 101 (2d Cir. 2010).  Romano’s 
19   claim of disability discrimination is governed by the burden‐shifting framework 
20   set forth in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).  See McBride 
21   v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009).  On appeal, 
22   Romano argues that the District Court, having assumed that she established a 
23   prima facie case of discrimination, should have denied summary judgment 

     1 In her opening brief, Romano addresses neither the District Court’s award of 
     summary judgment in favor of COI on her claim for failure to accommodate nor 
     its decision to deny her motion for reconsideration.  Accordingly, we consider 
     both issues abandoned and do not address them here.  See Norton v. Sam’s Club, 
     145 F.3d 114, 117 (2d Cir. 1998). 

                                              2
 1   because (1) COI failed to articulate sufficiently a legitimate nondiscriminatory 
 2   reason for her termination, and (2) there was evidence from which a reasonable 
 3   juror could infer that the proffered reason was pretextual.  We disagree. 
 4         We need not resolve whether Romano established a prima facie case 
 5   because COI sufficiently articulated a legitimate nondiscriminatory explanation 
 6   for her termination.  See U.S. Postal Serv. Bd. of Governors v. Aikens, 460 U.S. 
 7   711, 715 (1983).  COI Executive Director Roberta Keller explained that an 
 8   organizational restructuring prompted by a loss of funding caused her to 
 9   eliminate three positions, including the sole clerk scheduler position held by 
10   Romano.  Remaining positions were changed in part to centralize certain job 
11   functions, including those previously performed by the clerk scheduler.  This 
12   explanation is clear and specific enough to satisfy COI’s burden of 
13   production.  See Carlton v. Mystic Transp., Inc., 202 F.3d 129, 136 (2d Cir. 2000). 
14         The burden having shifted back to Romano to provide competent evidence 
15   of pretext, she failed to raise a genuine factual dispute as to whether Keller’s 
16   explanation is pretextual.  Nothing in the record rebuts Keller’s testimony that 
17   she was ultimately responsible for the decision to eliminate Romano’s position 
18   and restructure other positions and was unaware at the time that Romano was 
19   disabled.  Because Keller considered department recommendations in making 
20   this restructuring determination, Romano suggests that her decision may have 
21   been tainted by a recommendation from Romano’s direct supervisors.  See 
22   Bickerstaff v. Vassar College, 196 F.3d 435, 450 (2d Cir. 1999).  But absent 
23   evidence that those superiors played a meaningful role in the specific decision to 
24   eliminate Romano’s position, this is mere conjecture.  



                                               3
 1         Nor is there evidence from which rationally to infer that Romano’s 
 2   supervisors used the restructuring as a pretext to fire her by not offering her one 
 3   of the modified positions.  As Keller explained, these positions were created by 
 4   revising the job responsibilities of retained positions, all of which were occupied 
 5   by existing employees.  Romano gives no reason why COI was required to bump 
 6   the employees already in those jobs to accommodate her.  Even if we were to 
 7   view the expanded positions that absorbed Romano’s job functions as available 
 8   positions, Romano has not demonstrated that she was qualified for these 
 9   jobs.  See Maresco v. Evans Chemetics, Div. of W.R. Grace & Co., 964 F.2d 106, 
10   111 (2d Cir. 1992).  Because Romano has not produced evidence that would 
11   permit a reasonable factfinder to conclude that the restructuring was a pretext for 
12   terminating her, COI is entitled to summary judgment.  See Patterson v. Cnty. of 
13   Oneida, 375 F.3d 206, 221 (2d Cir. 2004). 
14         We have considered Romano’s remaining arguments and conclude that 
15   they are without merit.  For the foregoing reasons, the judgment of the District 
16   Court is AFFIRMED. 
17
18                                          FOR THE COURT: 
19                                          Catherine O=Hagan Wolfe, Clerk of Court  
20          




                                              4